PER CURIAM.
This is an appeal from a judgment rendered by the District Court at Raleigh, N. C., in favor of the plaintiff (appellee) against tho defendants (appellants). By consent, the case was referred to an auditor or special master who was required “to find the facts and state his conclusions of law.” The appeal challenges the correctness of the master’s findings of fact which were adopted and approved by tho District Court and on which tho judgment of tho District Court was based. We have carefully examined the record and are satisfied that the weight of the evidence amply supports the findings of the master, and sustains the judgment.
Ordinarily, the determinations of a master, appointed by consent of parties, are not subject to be set aside and disregarded, unless plainly wrong. Ilis findings are presumptively correct, and, except for manifest error in the consideration of the evidence or in the application of the law, are to be accepted. In this case we think the weight of the evidence is clearly with the plaintiff, and, for this reason, the judgment of the District Court should be, and is, affirmed. See Kimberly v. Arms, 129 U. S. 512, 523, 9 S. Ct. 355, 32 L. Ed. 764; United States Fidelity & Guaranty Co. v. Hampton (C. C. A. 5th Ct.) 134 F. 734; Rose’s Federal Procedure (3d Ed.) § 570.
Affirmed.